Citation Nr: 1224647	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an effective date earlier than April 15, 2009, for the granting of a 20 percent disability rating for the residuals of a herniated disc at L4-5.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had service in the United States Air Force from August 1995 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), a Regional Office (RO), in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Since the appellant's submission of the VA Form 9, Appeal to Board of Veterans' Appeals, in June 2009, he has requested that he be allowed to provide testimony via a Board videoconference hearing.  His request was submitted via his accredited representative in June 2012.  Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is REMANDED to the RO/ AMC for the following development: 

The RO/AMC should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


